DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
Regarding independent claims 1 and 6:
Applicant submitted (Remarks, pages 7-10) that the cited art does not disclose or suggest "wherein the processor controls the hopping timing by using different respective tables for when the index is an even number and for when the index is an odd number, in the table for when the index is an even number, a number of symbols before hopping is greater than or equal to a number of symbols after hopping, and in the table for when the index is an odd number, a number of symbols before hopping is less than or equal to a number of symbols after hopping", as cited in the independent claims 1 and 6. The examiner respectfully disagrees.
3GPP R1-1718307 teaches “wherein the processor controls the hopping timing by using different respective equations for when the index is an even number and for when the index is an odd number”. On page 4, lines 5-12, 3GPP R1-1718307 discloses “the first alternative, relies on the premise that PUCCH format 1 starts on the same symbol within a slot (as discussed earlier). However, it is possible that different users could end on different symbols depending on the transmission of short PUCCH/short                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     Where, n is the first symbol of long PUCCH (first symbol of the first hop). m is the first symbol after the hop (first symbol of the second hop)”. Thus, two different equations are used for determining the hoping timing, i.e., when n is even,                         
                            m
                            =
                            7
                            +
                            n
                             
                            /
                            2
                             
                        
                     is used, and when n is odd,                         
                            m
                            =
                            7
                            +
                            (
                            n
                            -
                            1
                            )
                            /
                            2
                        
                     is used.
Huang teaches “the processor controls the hopping timing by using different respective tables”. In [0107], Huang discloses “The following set of equations may be used to identify a frequency hop location and evenly split, within one symbol period, a frequency hopping pattern for long PUCCHs of different sizes when the number of UCI bits is more than 2 bits”. In [0108], Huang discloses “Table 2 represents the result of applying equation set 2 for long PUCCHs of varying sizes when the number of UCI bits is more than two bits”. Thus, hopping timing is identified by using the table (Table 2) derived from the equations.
3GPP R1-1718307 teaches “in the table for when the index is an even number, a number of symbols before hopping is greater than or equal to a number of symbols after hopping, and in the table for when the index is an odd number, a number of symbols before hopping is less than or equal to a number of symbols after hopping”. On page 4, lines 8-12, 3GPP R1-1718307 discloses “the location of the hop is a function of the first symbol of long PUCCH and the duration of the slot according to the following equation:                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     Where, n is the first symbol of long PUCCH (first symbol of the first hop). m is the first symbol after the hop”. Thus, when n is even: for n=0, m=7, symbols 0-6 are 
Therefore, for the reasons shown above, the prior art by 3GPP R1-1718307 and Huang clearly teaches all the limitations in independent claims 1 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN WG1 #90bis R1-1718307 (hereinafter 3GPP R1-1718307) in view of Huang et al. (US 2019/0045498, relying on the provisional application 62/538,544).
Regarding Claim 1, 3GPP R1-1718307 teaches a terminal comprising:
a transmitter that transmits uplink control information (UCI) by using an uplink control channel (section 1, line 9, long PUCCH with up two UCI bits; section 2.1, line 1, Long PUCCH is transmitted in UL slots and bi-direction UL-centric slots as shown in Figure 1); and
a processor that controls a hopping timing of a frequency resource to which the uplink control channel is mapped, based on whether an index of a starting symbol of the uplink control channel is an even number or an odd number (page 4, lines 5-12, The first alternative, relies on the premise that PUCCH format 1 starts on the same symbol within a slot (as discussed earlier). However, it is possible that different users could end on different symbols depending on the transmission of short PUCCH/short PUSCH or SRS for each user. Users that are multiplexed on the same PRBs, are unaware if other users                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     Where, n is the first symbol of long PUCCH (first symbol of the first hop). m is the first symbol after the hop (first symbol of the second hop) (i.e., when n is even, the above equation                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                        
                    becomes                          
                            m
                            =
                            7
                            +
                            n
                             
                            /
                            2
                        
                     ; when n is odd, the equation                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     becomes                         
                            m
                            =
                            7
                            +
                            (
                            n
                            -
                            1
                            )
                            /
                            2
                             
                        
                    )),
wherein the processor controls the hopping timing by using different respective equations for when the index is an even number and for when the index is an odd number (page 4, lines 5-12, The first alternative, relies on the premise that PUCCH format 1 starts on the same symbol within a slot (as discussed earlier). However, it is possible that different users could end on different symbols depending on the transmission of short PUCCH/short PUSCH or SRS for each user. Users that are multiplexed on the same PRBs, are unaware if other users have a shortened long PUCCH or not. … the location of the hop is a function of the first symbol of long PUCCH and the duration of the slot according to the following equation:                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     Where, n is the first symbol of long PUCCH (first symbol of the first hop). m is the first symbol after the hop (first symbol of the second hop (i.e., the different respective equations are                         
                            m
                            =
                            7
                            +
                            n
                             
                            /
                            2
                        
                     and                         
                            m
                            =
                            7
                            +
                            (
                            n
                            -
                            1
                            )
                            /
                            2
                             
                        
                    )),
in the equation for when the index is an even number, a number of symbols before hopping is greater than or equal to a number of symbols after hopping (page 4, lines 8-12, the location of the hop is a function of the first symbol of long PUCCH and the duration of the slot according to the following equation:                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     Where, n is the m is the first symbol after the hop (first symbol of the second hop) (i.e., equation becomes                         
                            m
                            =
                            7
                            +
                            n
                             
                            /
                            2
                        
                     and a number of symbols before hopping is equal to a number of symbols after hopping, e.g., for n=0, m=7, symbols 0-6 are before hopping, symbols 7-13 are after hopping; for n=2, m=8, symbols 2-7 are before hopping, symbols 8-13 are after hopping; for n=4, m=9, symbols 4-8 are before hopping, symbols 9-13 are after hopping)), and
in the equation for when the index is an odd number, a number of symbols before hopping is less than or equal to a number of symbols after hopping (page 4, lines 8-12, the location of the hop is a function of the first symbol of long PUCCH and the duration of the slot according to the following equation:                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     Where, n is the first symbol of long PUCCH (first symbol of the first hop). m is the first symbol after the hop (first symbol of the second hop) (i.e., equation becomes                         
                            m
                            =
                            7
                            +
                            (
                            n
                            -
                            1
                            )
                            /
                            2
                        
                     and a number of symbols before hopping is less than a number of symbols after hopping, e.g., for n=1, m=7, symbols 1-6 are before hopping, symbols 7-13 are after hopping; for n=3, m=8, symbols 3-7 are before hopping, symbols 8-13 are after hopping; for n=5, m=9, symbols 5-8 are before hopping, symbols 9-13 are after hopping)).
	However, 3GPP R1-1718307 does not teach a processor that controls a hopping timing of a frequency resource, based on a duration of the uplink control channel, the processor controls the hopping timing by using different respective tables.
	In an analogous art, Huang teaches a processor that controls a hopping timing of a frequency resource, based on a duration of the uplink control channel ([0061] Frequency hopping patterns may also be constructed based on a length of, or number of symbol periods included in, a long PUCCH),

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s method with 3GPP R1-1718307 so that the frequency hopping timing patterns can be applied to all the possible PUCCH durations. Thus, it can achieve frequency diversity and prevent frequency-specific interference from degrading a full transmission (Huang [0005]).

Regarding Claim 6, 3GPP R1-1718307 teaches a radio communication method comprising:
in a terminal, transmitting uplink control information (UCI) by using an uplink control channel (section 1, line 9, long PUCCH with up two UCI bits; section 2.1, line 1, Long PUCCH is transmitted in UL slots and bi-direction UL-centric slots as shown in Figure 1); and
controlling a hopping timing of a frequency resource to which the uplink control channel is mapped, based on whether an index of a starting symbol of the uplink control channel is an even number or an odd number (page 4, lines 5-12, The first alternative, relies on the premise that PUCCH format 1 starts on the same symbol within a slot (as discussed earlier). However, it is possible that different users could end on different symbols depending on the transmission of short PUCCH/short PUSCH or SRS for each user.                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     Where, n is the first symbol of long PUCCH (first symbol of the first hop). m is the first symbol after the hop (first symbol of the second hop) (i.e., when n is even, the above equation                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                        
                    becomes                          
                            m
                            =
                            7
                            +
                            n
                             
                            /
                            2
                        
                     ; when n is odd, the equation                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     becomes                         
                            m
                            =
                            7
                            +
                            (
                            n
                            -
                            1
                            )
                            /
                            2
                             
                        
                    )).
controlling the hopping timing by using different respective equations for when the index is an even number and for when the index is an odd number (page 4, lines 5-12, The first alternative, relies on the premise that PUCCH format 1 starts on the same symbol within a slot (as discussed earlier). However, it is possible that different users could end on different symbols depending on the transmission of short PUCCH/short PUSCH or SRS for each user. Users that are multiplexed on the same PRBs, are unaware if other users have a shortened long PUCCH or not. … the location of the hop is a function of the first symbol of long PUCCH and the duration of the slot according to the following equation:                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     Where, n is the first symbol of long PUCCH (first symbol of the first hop). m is the first symbol after the hop (first symbol of the second hop (i.e., the different respective equations are                         
                            m
                            =
                            7
                            +
                            n
                             
                            /
                            2
                        
                     and                         
                            m
                            =
                            7
                            +
                            (
                            n
                            -
                            1
                            )
                            /
                            2
                             
                        
                    )),
wherein in the equation for when the index is an even number, a number of symbols before hopping is greater than or equal to a number of symbols after hopping (page 4, lines 8-12, the location of the hop is a function of the first symbol of long PUCCH and the duration of the slot according to the following equation:                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     Where, n is m is the first symbol after the hop (first symbol of the second hop) (i.e., equation becomes                         
                            m
                            =
                            7
                            +
                            n
                             
                            /
                            2
                        
                     and a number of symbols before hopping is equal to a number of symbols after hopping, e.g., for n=0, m=7, symbols 0-6 are before hopping, symbols 7-13 are after hopping; for n=2, m=8, symbols 2-7 are before hopping, symbols 8-13 are after hopping; for n=4, m=9, symbols 4-8 are before hopping, symbols 9-13 are after hopping)), and
in the equation for when the index is an odd number, a number of symbols before hopping is less than or equal to a number of symbols after hopping (page 4, lines 8-12, the location of the hop is a function of the first symbol of long PUCCH and the duration of the slot according to the following equation:                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     Where, n is the first symbol of long PUCCH (first symbol of the first hop). m is the first symbol after the hop (first symbol of the second hop) (i.e., equation becomes                         
                            m
                            =
                            7
                            +
                            (
                            n
                            -
                            1
                            )
                            /
                            2
                        
                     and a number of symbols before hopping is less than a number of symbols after hopping, e.g., for n=1, m=7, symbols 1-6 are before hopping, symbols 7-13 are after hopping; for n=3, m=8, symbols 3-7 are before hopping, symbols 8-13 are after hopping; for n=5, m=9, symbols 5-8 are before hopping, symbols 9-13 are after hopping)).
	However, 3GPP R1-1718307 does not teach controlling a hopping timing of a frequency resource, based on a duration of the uplink control channel, controlling the hopping timing by using different respective tables.
	In an analogous art, Huang teaches controlling a hopping timing of a frequency resource, based on a duration of the uplink control channel ([0061] Frequency hopping patterns may also be constructed based on a length of, or number of symbol periods included in, a long PUCCH),

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Huang’s method with 3GPP R1-1718307 so that the frequency hopping timing patterns can be applied to all the possible PUCCH durations. Thus, it can achieve frequency diversity and prevent frequency-specific interference from degrading a full transmission (Huang [0005]).

Claims 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R1-1718307 in view of Huang et al. and Kim et al. (US 2019/0222254, relying on the provisional application 62/575,540).
Regarding Claim 3, 3GPP R1-1718307 teaches the plurality of uplink control channels having starting symbols of a same index and different durations by a given number of symbols (page 4, lines 8-12, the location of the hop is a function of the first symbol of long PUCCH and the duration of the slot according to the following equation:                         
                            m
                            =
                            n
                            +
                            
                                
                                    
                                        
                                            14
                                            -
                                            n
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     Where, n is the first symbol of long PUCCH (first symbol of the first hop). m is the first symbol after the hop (first symbol of the second hop)).
However, the combination of 3GPP R1-1718307 and Huang does not teach in each of the tables, a hopping timing is defined for each of durations of a plurality of 
In an analogous art, Kim teaches in each of the tables, a hopping timing is defined for each of durations of a plurality of uplink control channels, to match hopping timings of the plurality of uplink control channels with each other ([0189] When PRUs are configured as shown in Table 6 according to the number of symbols in each hoping unit, the long PUCCH of symbols [4,5,6,7,8,9,10,11,12,13,14], which may exist in a specific slot, may be configured as shown in Table 7. In this case, the long PUCCH may differ according to whether frequency hopping is applied or not; Table 7; [0191] in the case of PRU_X+PRU_Y, PRU_X may be composed of X symbols preceding in time and PRU_Y may be composed of Y symbols following in time in a long PUCCH composed of (X+Y) symbols).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with 3GPP R1-1718307 so that a more efficient and direct frequency hopping patterns of the PUCCH can be obtained from the tables. Thus, the computational complexity for the hopping boundary calculations at the user terminal can be minimized.

Regarding Claim 4, the combination of 3GPP R1-1718307 and Huang does not teach in at least one of the tables, a hopping timing is defined for a specific duration of an uplink control channel, based on a ratio between UCI and a demodulation reference signal that are mapped to a same frequency resource.
In an analogous art, Kim teaches in at least one of the tables, a hopping timing is defined for a specific duration of an uplink control channel, based on a ratio between 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with 3GPP R1-1718307 so that a more efficient and direct frequency hopping patterns of the PUCCH can be obtained from the tables. Thus, the computational complexity for the hopping boundary calculations at the user terminal can be minimized. Moreover, the ratio between the RS and UCI may be adjusted to improve UCI transmission efficiency (Kim [0158]).

Regarding Claim 5, the combination of 3GPP R1-1718307 and Huang does not teach in at least one of the tables, instead of information indicating that an index of a starting symbol of an uplink control channel of a specific duration is an even number, the index is associated with a hopping timing of the specific duration.
In an analogous art, Kim teaches in at least one of the tables, instead of information indicating that an index of a starting symbol of an uplink control channel of a specific duration is an even number, the index is associated with a hopping timing of the specific duration ([0164] To configure the symbol index for the long PUCCH transmitted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with 3GPP R1-1718307 so that a more efficient and direct frequency hopping patterns of the PUCCH can be obtained from the tables. Thus, the computational complexity for the hopping boundary calculations at the user terminal can be minimized.

Regarding Claim 7, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiong et al. (US 2020/0052835) teaches NR physical uplink structures and schemes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413